OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN     CORNYN




                                              January 14,2002



The Honorable Joe Warner Bell                      Opinion No. JC-0452
Trinity County Attorney
P.O. Box 979                                       Re: Whether constitutional county law judges who try
Groveton, Texas 75845                              misdemeanor       criminal  matters are entitled    to
                                                   participate in the management of community supervi-
                                                   sion and corrections departments under section 76.002
                                                   of the Government Code (RQ-0433-JC)


Dear Mr. Bell:

         You ask whether constitutional county law judges who try misdemeanor criminal matters are
entitled to participate in the management of community supervision and corrections departments
under section 76.002 of the Government Code.’ We conclude that they are not.

          Chapter 76 of the Government Code charges the district judges trying criminal cases in each
judicial district to establish a community supervision and corrections department. See TEX. GOV’T
 CODE ANN. 8 76.002(a)(l)      (V emon 1998). The judges must employ a department director and
 district personnel to conduct presentence investigations, to supervise and rehabilitate defendants
placed on community supervision, to enforce conditions of cornrnunity supervision, and to staff
community corrections facilities. See id. $9 76.002(a)(2), .004.

         You ask which judges participate in the management of these departments, particularly
whether constitutional county law judges who try misdemeanor criminal matters do so. See Request
Letter, supra note 1. The group of judges who participate in the management of a department is
established by section 76.002(b) of the Government Code, which provides:

                          The district judges trying criminal cases and judges of
                 statutory county courts trying criminal cases that are served by a
                 community supervision and corrections department are entitled to
                 participate in the management of the department.

TEX. GOV’T CODE   ANN. 8 76.002(b) (emphasis added). The answer to your question turns on the
meaning of “judges of statutory county courts” in this provision.



         ‘Letter from Honorable Joe Warner Bell, Trinity County Attorney, to Honorable John Comyn, Texas Attorney
General (Sept. 6,200l) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable   Joe Warner Bell - Page 2         (JC-0452)




        Chapter 76 is located in title 2 of the Government Code. For purposes of title 2, section
2 1.009 of the Government Code defines the term “statutory county court” as

                a county court created by the legislature under Article V, Section 1,
                of the Texas Constitution, including county courts at law, county
                criminal courts, county criminal courts of appeals, and county civil
                courts at law, but does not include statutory probate courts as defined
                by Section 3, Texas Probate Code.

Id. 8 2 1.009(2) (Vernon Supp. 2001). “County court” is separately defined in section 2 1.009 as “the
court created in each county by Article V, Section 15, of the Texas Constitution,” id. tj 2 1.009(l),
and is clearly excluded from the definition of “statutory county court,” see id.

         Again, the judges entitled to participate in the management of a department under section
76.002(b) of the Government Code include district judges trying criminal cases and judges of
statutory county courts trying criminal cases. See id. 8 76.002(b) (Vernon 1998). The latter category
includes judges of any “county court created by the legislature under Article V, Section 1, of the
Texas Constitution,” id. fj 21.009(2) (V emon Supp. 2001) trying criminal cases. A judge of a
county court established under article V, section 15 of the Texas Constitution is not a judge of a
statutory county court, see id. 5 21.009(l), and therefore is not included in the group of judges
entitled to participate in the management of a department under section 76.002.
The Honorable   Joe Warner Bell - Page 3          (JC-0452)




                                        SUMMARY

                        A judge of a county court established under article V, section
                15 of the Texas Constitution is not a judge of a statutory county court
                for purposes of title 2 of the Government Code and therefore is not
                included in the group of judges entitled to participate in the
                management of a community supervision and corrections department
                under section 76.002(b) of the Government Code.

                                               Yo rsvery trul ,



                                            4  JOHN
                                                     A7    i
                                                        CORNYN
                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee